Citation Nr: 1200976	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs benefits during a period of his incarceration.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  The Appellant is seeking, as a dependent parent, an apportionment of his Department of Veterans Affairs (VA) benefits while he was incarcerated. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2005 decision of a VA Regional Office (RO) in Houston, Texas. 

In March 2009, the Board remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's birth certificate shows that the Appellant is a parent of the Veteran. 

2.  The evidence does not establish the dependency of the Appellant on the Veteran.










CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA benefits during a period of his incarceration, based on the dependency of the Appellant, have not been met.  38 U.S.C.A. §§ 5307, 5313(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.250, 3.450, 3.451, 3.665(e) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how benefits under existing entitlement are paid, such as between the Veteran and his dependents, in the case at hand.  Thus, under Sims, the VCAA is not applicable to this claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory authority for apportionment of VA compensation or pension, as in a case such as this appeal, is found at 38 U.S.C.A. §§ 5307, 5313(b).  All or part of the compensation or pension not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  


In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.  

The provisions of 38 C.F.R. § 3.250 govern whether a parent can be classified as a dependent parent.  This regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed:  (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1). 

Further, where the income exceeds the monthly amounts stated in paragraph (a)(1) of 38 C.F.R. § 3.250, dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of 38 C.F.R. § 3.250.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2). 

The Veteran's birth certificate shows that the Appellant is the Veteran's mother.  Therefore, a parental relationship has been established between the Veteran and the Appellant.  

The next question presented on appeal concerns whether the Appellant may be deemed a "dependent" for VA purposes, during a period of the Veteran's incarceration that began in August 2002.  




In support of her claim, the Appellant submitted statements from her and the Veteran, essentially asserting that the Veteran helped to support the Appellant by depositing money ($300) into her account every month prior to the Veteran's incarceration.  She indicated that she lived on Social Security and had expenses related to her mortgage as well as medical expenses.  Unfortunately, she has not provided an accounting of her total monthly income or expenses for the period of the Veteran's incarceration.  Although she did submit canceled checks for the month of June 2005, indicating expenses amounting to nearly $200 related to car insurance and car maintenance and also payment to a pharmacy and the city, there is no indication if this represented the full extent of her expenses or whether they were a fraction of her expenses.  

In letters dated in May 2009 and October 2010, the RO requested the Appellant to furnish additional financial information (income and expenses) prior to the Veteran's incarceration from August 2002 through 2007 to show how he supported her during that period.  The RO also specifically requested information concerning the amounts of any benefit payments from the Social Security Administration that she was receiving during that time.  She did not respond to the RO's requests.  

As the record contains no specific amounts regarding her income during the Veteran's period of incarceration, it cannot be determined whether the Appellant's monthly income exceeds the maximum allowable income of $400 for a mother or father not living together as specified in 38 C.F.R. § 3.250(a)(1) . 

While the Appellant presented some records of her monthly expenses in the form of cancelled checks, there is no evidence to show that those expenses exceeded her monthly income.  




The Appellant has asserted that she did not have the money with which to pay the tax on her house or the medical bills in connection with heart surgery in January 2005.  And in June 2005, a notice from her bank indicated that her checking account was overdrawn by about $455.  Nevertheless, the record still does not provide any indication of the amount of her total monthly income.  

In light of the evidence of record, the Board finds that apportionment of the Veteran's VA benefits is not warranted.  Certain requirements of the law must be met before VA can apportion the Veteran's benefits.  Namely, there must be evidence of a parental relationship between the Veteran and the Appellant.  Such has been established through the Veteran's birth certificate.  

Moreover, there must be evidence that the Appellant meets the dependency requirements set forth in 38 C.F.R. § 3.250.  Dependency cannot be held to exist if it is reasonable that some part of the corpus of the monetary estate of the Appellant is consumed for her maintenance.  38 C.F.R. § 3.250(a)(2).  Based on the evidence, or lack of evidence as is the case in this appeal, regarding the Appellant's income and expenses discussed above, the evidence of record is against the claim.  As a result, the claim is denied.

In summary, the preponderance of the evidence is against establishing that the Appellant qualifies as the Veteran's dependent during a period of his incarceration beginning in August 2002.  The Appellant does not qualify for an apportionment of the Veteran's VA monetary benefits.  38 U.S.C.A. §§ 5307, 5313(b); 38 C.F.R. §§ 3.250, 3.450, 3.451, 3.665(e). 

(The Order follows on the next apge.).






ORDER

An apportionment of the Veteran's VA benefits during a period of his incarceration to the Appellant is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


